DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6 and 11 are amended.
Claims 1-16 are presented to be examined upon their merits.
Response to Arguments
35 U.S.C. 103 Rejections
	The applicant asserts that claims 1, 6 and 11 have been amended to recite further aspects of the key order book being a representation of an order book at a specified point in time based on order event data and their changes, known as deltas. The Applicant further explains deltas as a single order event and is applied to an order book. The use of deltas reduces the resources required to perform analysis and reduces latency, and further results in the output of the data resulting in a sequence of order book Key order books store key states of an order book, which



Examiner’s Comments
Intended Use
MPEP 2103 IC

Claim 1, 6 and 11 recite, “converting…applying changes to the order data to generate a plurality of deltas…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
MPEP 2161.01 I

Claims 1, 6 and 11 recites, “…a key order book that is a representation of an order book at a specified point in time, wherein the key order book is configured to store a plurality of key states of the order book, which are generated from the deltas…”
	Claims 2-6, 7-10 and 12-16 inherent the same issues being dependent on the independent clams 1, 6 and 11. 

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I



The Claim is broader than the Specification
LizardTech

Claim 1 recites, “a method for generating an order book state” and “obtaining with a system… converting by the system…applying changes to the order data to generate a plurality…”  
According to the specification, “[0030] The order event data structure 50 may be used to store changes, which may be termed deltas, to an order book. Data stored in the order event data structure 50 is different from data stored by the order data structure 30 and the trade data structure 40. Orders stored by the order data structure 30 are subject to an exchange's business rules and may result in any number of trades, including no trades. Trades stored by the trade data structure 40 represent actual trades that have taken place, which do not reflect the state of the order book. The state system 20 may use the order event data structure 50 to construct an empirical representation of an order book, at any point in time.”
Thus the method claim that does not say what structure performs each step, or in this case the step of “applying changes”.  ’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claims
IPXL v. Amazon.com

Claims 1 and 11 recite, “converting by the system…by applying changes to the order data to generate a plurality of deltas…”
Claim 6 recites, “the system…a key order book, being a representation of an order book at a specified point in time,…”


IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAYLOR et al (US 10,929,930).

CLAIM 1
A method for generating order book state [abstract], the method comprising:
Obtaining, with a system that includes a processor (840)(812)(FIG. 8(a)) and (b)[9:54-58; 10:6-
12] and memory (808)[10:13-23](FIG. 9a)(902)[11:50-52], order data representative of an order at an
electronic exchange system specifying an instrument (FIG. 1)[3:50-57]
converting by the system the order data into order event data by applying changes to the order to generate a plurality of deltas [3:56-63; (FIG. 2(b) 4:10-13],
including applying any rule used by the exchange system in executing the order, the order event data
including price, side, and quantity information [17:57-62]
compiling by the system the order event data into a key order book that is a representation of
an order book at a specified point in time, wherein the key order book is configured to store a plurality of key states of the order book, which are generated from the deltas, for the instrument at the exchange system [3:53-55; 3:56-61] and
storing at the system the order event data and the key order book for subsequent access (FIG.
17) (FIG. 8(b))(842).

CLAIM 2
further comprising compiling order event data of a batch (basket) of order events into the key
order book [2:9-35]

CLAIM 3
The method of claim 2, further comprising taking the key order book as an initial key order book for
compilation with order event data of a next batch of order events [2:9-35 |
CLAIM 4
The method of claim 1, wherein the compiling comprises summing a quantity in the order event data
with a quantity in the key order book at asame price [18:11-16]
CLAIM 5
The method of claim 4, wherein the summing uses a positive value of the quantity when the order event
data indicates a sell side, and wherein the summing uses a negative value of the quantity when the
order event data indicates a buy side [18:11-16];
CLAIM 6
A method for querying order book state, the method comprising:
receiving a query at a system that includes a processor (840)(812)(FIG. 8(a)) and memory
(808)[10:13-23](FIG. 9a)(902)[11:50-52], the query including an indication of a specified time for which an
order book specifying an instrument of an electronic exchange system is to be provided; (FIG. 1)[3:50-57]
the system obtaining from a key order book database a key order book being a representation of an order book at a specified point in time, the key order book storing key states of an order book which are compiled from order event data, the order event data being obtained by applying changes to order data to generated deltas having a representative time that is within a threshold of the specified time; [3:56-60]
obtaining with the system an intervening order event that is temporally inclusively between the
representative time of the key order book and the specified time; [3:56-60]
compiling by the system order event data of the intervening order event into the key order book
to obtain and obtaining a resultant key order book[3:53-55; 3:56-61]; and
outputting by the system the resultant key order book as a representation of the order book for
the instrument at the specified time. [3:53-55; 3:56-61]

CLAIM 7
further comprising compiling order event data of more than one intervening order events into the key
order book to obtain a resultant key order book [3:53-55; 3:56-61]

CLAIM 8
wherein the threshold specifies the representative time to be equal to the specified time [25:66-26:9]

CLAIM 9
wherein the compiling comprises summing a quantity in the order event data with a quantity in the key
order book at a same price [3:53-55; 3:56-61]



CLAIM 10
wherein the summing uses a positive value of the quantity when the order event data indicates a sell
side, and wherein the summing uses a negative value of the quantity when the order event data indicates
a buy side [3:56-57]

CLAIM 11
A system for providing order book state, the system comprising:
 an exchange data interface configured to receive order data from an electronic exchange system, the order data representative of orders at the electronic exchange system specifying an instrument; ; (FIG.
1)[3:50-57]
converting by the system the order data into order event data by applying changes to the order data to generate a plurality of deltas, including applying any rule used by the exchange system in executing the order, the order event data including price, side, and quantity information; (FIG. 1)[3:50-57]
compiling by the system the order event data into a key order book that is a representation of an order book at a specified point in time, wherein the key order book is configured to store a plurality of key states of the order book, which are generated from the deltas, for the instrument at the exchange system; and an analyst interface configured to output representations of the computed order books. (FIG. 1)[3:50-57]


CLAIM 12
further comprising instructions configured to compile and store computed order books in
response to receiving order data and converting order data into order event data [3:53-55; 3:56-61];
CLAIM 13
further comprising instructions configured to retrieve computed order books and compile order
event data into the retrieved computed order books in response to receiving requests at the analyst
interface [11:34-42]
CLAIM 14
further comprising a database configured to store the order event data [11:34-42]
CLAIM 15
further comprising a database (842)(FIG. 8(b)) configured to store the computed order books
[11:34-42]
CLAIM 16
Graphic user interfaces are commonly used in most modern operating systems in the prior art as
a visual way for a user to interact with the computer items using items such as windows, icons menus.
One of ordinary skill in the art at the time of Taylor would have been familiar with notoriously old and
well known graphical user interfaces and have used a graphical user interface in visual interaction
between the user and the computer system. Thus official notice is taken of graphical user interfaces being
old and well known in the art.





















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692